DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites a discharge on a lateral side, but it is unclear which side is the a lateral side intended as no scope has been claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) 
Claims 1,8-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent 6851927 to Klaus in view of US Publication 20130216354 to Maruyama.
As to claim 1, Klaus discloses a rotor shaft (center); a pair of low-pressure turbine blade rows disposed on the rotor shaft (4,7); and a high-pressure turbine blade row (5) and an intermediate-pressure turbine blade row (6) disposed on the rotor shaft and positioned between the pair of low-pressure turbine blade rows (Fig 1). 
Klaus is silent regarding the support for the shaft and does not expressly disclose a pair of radial bearings for rotatably supporting the rotor shaft with the high, intermediate and low pressure turbines in a bearing span of the pair of radial bearings.
Maruyama discloses a pair of radial bearings for rotatably supporting the rotor shaft on the exterior of the housing encompassing all turbine components (17’s, Par 0063) as well as thrust bearings (Par 0063).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Klaus to include a pair of radial bearings for rotatably supporting the rotor shaft on the exterior of the housing encompassing all turbine components as well as radial bearings using the teachings of Maruyama so as to prevent any undesirable shift in the radial plane of the shaft which could cause 
As to claim 8, Klaus discloses an exhaust chamber for discharging steams from the pair of low-pressure turbine blade rows toward a condenser (17a,17b,30, Fig 2), wherein the exhaust chamber has an exhaust chamber outlet disposed on a lateral side thereof (as best understood in light of 112 above: Fig 1,2; Col 4, Line 40-45).
As to claim 9, Klaus discloses a condenser for condensing steams from the pair of low-pressure turbine blade rows (30, Col 4, Line 40-45).
As to claim 10, Klaus discloses the steam turbine facility according to claim 1 (Claim 1 above) however, does not expressly disclose A combined cycle plant, comprising: a gas turbine facility; a boiler for generating steam by heat of a discharged gas from the gas turbine facility; and the steam turbine facility according to claim 1, wherein the steam turbine facility is configured to be driven by the steam generated by the boiler.
Maruyama discloses A combined cycle plant, comprising: a gas turbine facility (4); a boiler (5) for generating steam by heat of a discharged gas from the gas turbine facility, wherein the steam turbine facility is configured to be driven by the steam generated by the boiler (Fig 1).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Klaus to include using the steam turbine facility of Claim 1 in a system of a gas turbine facility; a boiler for generating steam by heat of a discharged gas from the gas turbine facility; and the steam turbine facility Maruyama to best scavenge energy produced by a turbine plant to create an overall increase in power production from a known heat source for useful power.

Claims 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent 6851927 to Klaus as applied to Claim 1 above in view of JP7-158410.
As to claim 7, Klaus discloses wherein the steam turbine is configured such that steams flowing through the pair of low-pressure turbine blade rows, respectively, flow in opposite directions to each other in the axial direction (4,7).
Klaus does not expressly disclose the steam turbine is configured such that steam flowing through the high-pressure turbine blade row and steam flowing through the intermediate-pressure turbine blade row flow in opposite directions to each other in an axial direction.
JP7-158410 discloses the steam turbine is configured such that steam flowing through the high-pressure turbine blade row and steam flowing through the intermediate-pressure turbine blade row flow in opposite directions to each other in an axial direction (6a,6b Fig 2, Fig 3).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Klaus to include that steam flowing through the high-pressure turbine blade row and steam flowing through the intermediate-pressure turbine blade row flow in opposite directions to each other in an axial direction using the teachings of JP7-158410 as this would have been a mere reversal of parts within .

Allowable Subject Matter
Claims 2-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.